PER CURIAM.
Darrell A. Robinson appeals the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In response to the motion, the *251trial court entered an order clarifying jail and prison credit. The order grants entitlement both for prior time served and gain time. Although our record is very limited, it appears that Mr. Robinson is on control release from a sentence that would be completed if the Department of Corrections computed and applied jail credit as explained in Forbes v. Singletary, 684 So.2d 173 (Fla. 1996).
Accordingly, we affirm because Mr. Robinson now has an administrative remedy with the Department of Corrections.
DANAHY, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.